          Case 1:19-cv-11716-RWZ Document 2 Filed 08/08/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
LIVE NATION MERCHANDISE, INC., )
                                     )
            Plaintiff,               ) CIVIL ACTION NO. 1:19-cv-11716
vs.                                  )
                                     )
JOHN DOES 1-100, JANE DOES 1-100, )
and XYZ COMPANY,                     )
                                     )
            Defendants.              )
____________________________________)

                                 NOTICE OF RELATED CASES

        Plaintiff Live Nation Merchandise, Inc. (“Plaintiff”) hereby files this Notice of Related

Cases. Plaintiff notifies the court that this matter is related to other matters either currently pending

or previously brought before Judge Rya W. Zobel and should be brought before this same judge

by virtue of the same and similar parties, substantially the same issues of facts and law are

involved, and that there will be a substantial saving of judicial resources from assigning this case

to the same judge. See Local Rule 40.1 (g).

        For Plaintiff and other Similarly Situated Plaintiffs Against Defendant Bootleggers: Live

Nation Merchandise, Inc. v. Does, Case No. 17-cv-11041 RWZ (D. MA 2017) (Judge Zobel) (for

Dead & Company’s tour); Live Nation Merchandise, Inc. v. Does, Case No. 17-cv-11381 RWZ

(D. MA 2017) (Judge R. Zobel) (for Coldplay’s tour); Bravado International Group Merchandising

Services, Inc. v. Does, Case No. 19-cv-10455 RWZ (D. MA 2019) (Judge Zobel) (for Ariana

Grande’s tour); Araca Merchandise, L.P. v. Does, Case No. 18-cv-10648 RWZ (D. MA 2018)

(Judge Zobel) (for Pink’s tour); Three Ten Merchandising Services, Inc. v. Does, Case No. 18-

cv-11605 RWZ (D. MA 2018) (Judge Zobel) (for Beyoncé’s tour); Blackout Merch v. Does, Case

                                                   1
              Case 1:19-cv-11716-RWZ Document 2 Filed 08/08/19 Page 2 of 2



No. 17-cv-11799 RWZ (D. MA 2017) (Judge Zobel) (for Katy Perry’s tour); and Bravado

International Group Merchandising Services, Inc. v. Does, Case No. 17-cv-11560 RWZ (D. MA

2017) (Judge Zobel) (for Lady Gaga’s tour).

        The prior matters, like this newly filed matter, involve the actions of Defendants who sell

infringing merchandise at the concerts of a performer which has licensed her/his/their trademarks,

service marks, likenesses, logos and other indicia to Plaintiff and other similar situated plaintiff

merchandisers. Plaintiff and other similarly situated plaintiffs have filed these actions to enjoin

defendants and to seize the infringing merchandise at performer’s concerts in this District and

elsewhere during the performer’s tours.

        Therefore Plaintiff respectfully requests that this action be heard by the Honorable Judge

Zobel, who is the same judge assigned to the other actions for Plaintiff and other similarly situated

plaintiffs.

Dated: August 8, 2019                         Respectfully Submitted
                                              LIVE NATION MERCHANDISE, INC.
                                              By Its Attorneys
                                              /s/ M. Lawrence Oliverio
                                              M. Lawrence Oliverio, Esq., BBO #378755
                                              loliverio@polsinelli.com
                                              Polsinelli, PC
                                              One International Plaza, Ste 3900
                                              Boston, MA 02110
                                              Tel: (617) 406-0335; Fax: (617) 367-4656

                                              Cara R. Burns, Esq. (CA Bar # 137557)
                                              Hicks, Mims, Kaplan & Burns
                                              cburns@hmkblawyers.com
                                              28202 Cabot Rd, Suite 300
                                              Laguna Niguel, CA 92677
                                              Tel: (310) 314-1721; Fax: (310) 314-1725




                                                 2
